The relator, by her action, sought a decree mandating the appellees to reinstate her to her former position as a teacher in Decatur School Township of Marion County, and, in the same action, asked $5,000 in damages for her alleged wrongful dismissal.
After trial, judgment was rendered against her and, to the extent that the questions presented are factual, we must accept the evidence most favorable to appellees.
Relator had been employed as a teacher in Decatur School Township for the school year 1946-1947. She was not permitted to teach the following year and contends that she was not given the required statutory notice that her contract would not be renewed.
Relator denied that the trustee delivered this notice to her. On this question the trustee testified on direct examination as follows:
"Q. The question is what did you say to Marguerite Sights when you presented this to her?
A. I said, `Marguerite, I am sorry, I can not use you next year. Do you care to sign this dismissal slip?'
Q. What did she say to you?
A. She said she would not. She got angry about it.
Q. When did you call her sister, Geneva Cuddy Adams, into the conversation, Mr. Edwards?
A. When she got angry and started to talking. I said, `Just a minute.' I walked out into the hall and asked Geneva to come from the other office and talk to her sister. She came into the office. *Page 16 
And Geneva said, `I am only her sister. I can not make her sign, if she doesn't want to sign it. It is up to her.' I said to her, `You know if you do not resign I will have to send you a registered one. I am now presenting you with a written notice.' She refused to take it.
. . .
Q. Now, Mr. Edwards, when Defendant's Exhibit 2 (paper referred to as dismissal slip) was presented to Marguerite Sights on the 28th day of May, 1947, did she examine the paper you showed to her?
A. She wouldn't even look at the paper.
Q. Did you offer her a copy of that paper?
A. I offered it to her and she refused to take it.
Q. But you did present to her personally a copy of Defendant's Exhibit No. 2?
A. Yes."
On cross-examination, Mr. Edwards testified as follows:
"Q. Just when did you sign Miss Marguerite Cuddy Sights' notice?
A. I wouldn't want to say. It was some days before. We have our meeting and decide on who we are going to fire.
Q. At the time you signed it, I believe you testified you considered it as her resignation?
A. At the time I signed it, no, it is not a resignation. She is fired; that is it.
Q. You didn't tell her that?
A. I told her.
The statute upon which this case turns is as follows:
". . . Contracts wherein a township school corporation is a party shall be deemed to continue in force for the succeeding school year on the same terms and for the same wages plus any increases as provided by the provisions of Chapter 101 of the Acts of 1907 and acts amendatory thereof, *Page 17 
known as the Teacher's Minimum Wage Law, unless on or before the day during which the teacher has completed his customary reports regarding the promotion of pupils and has filed a copy of same at the office of the township trustee, but in no case later than five days after the expiration of the school term, the teacher shall be notified by the school corporation in writing delivered in person or mailed to him or her at last and usual known address by registered mail that such contract will not be renewed for such succeeding year or unless such teacher shall deliver or mail by registered mail to such trustee his or her written resignation as such teacher or unless such contract is superseded by another contract between the parties. . . ." § 28-4321, Burns' 1948 Replacement.
Relator completed her customary reports regarding the promotion of pupils and placed same upon a table in the outer office of the principal of the school in which she taught, and it was stipulated that this was the usual, long accustomed, accepted and designated place for the filing of such reports of the teachers of that school, and that the township trustee knew of the custom and accepted such practice and place for the filing of reports regarding the promotion of pupils.
On the same day, the trustee presented a slip of paper to relator, which he denominated in his testimony as notice of dismissal, and which read as follows:
"TEACHER CONTRACT EXPIRES
This is to signify that the services of Marguerite Sights, who has been employed in the Decatur Central Schools as a teacher, will terminate the last day of school May 28, 1947.
Signed Name of Teacher
Signed  Herbert H. Edwards Name of Trustee" *Page 18 
"Q. Did you sign it then or did you sign it before? Did you prepare it before or did you prepare it then?
A. It was signed before. I prepared it before I went to the school. When I handed it to her, I said, `You can resign. This is your notice of firing. You are no longer wanted. You can sign this if you will. I want you to sign it.' She said, `I am not signing anything.'
Q. You gave her the opportunity —
A. I said, `There is your notice. You are no longer wanted.'
Q. You were giving her an opportunity to resign, is that it?
A. I was giving her the opportunity to resign as a teacher."
There was conflicting evidence on this subject, which we will not weigh. We may consider only the evidence most favorable to appellees. Mr. Edward's testimony, set out above, was 1, 2.  sufficient to justify the court in finding that the dismissal notice was presented to Mrs. Sights on May 28, and that she knew the nature of it and refused to receive it.
A party may not escape the effect of a required written notice by declining to receive it. R.H. Stearns Co. v. United States
(1934), 291 U.S. 54, 61, 78 L.Ed. 647, 653; 19 Am. Jur., 3, 4.  Estoppel, § 50, p. 652. Hence we hold that by her failure to receive the notice presented to her by the township trustee she did not defeat the effect of such notice.
Relator contends that the trustee treated the presentation of the paper to her on May 28, 1947, as a request that she resign, and there was testimony that the trustee did ask her to sign the slip and did tell her that if she did not resign he would have to send her a registered notice. He did dispatch to her by registered mail a notice in substantially the same form as that *Page 19 
presented to her. Relator lays great stress upon this fact. She urges that this is conclusive evidence that notice had not been delivered to her in person, as claimed by appellees. It might be evidence to that effect, but it was only evidence to be weighed with all the other evidence in the case by the trier of the facts. The trier of the facts, having resolved the issue, we may not substitute our judgment for his. Assuming, as we must in the light of the trial court's decision, that the first notice was duly delivered, the fact that a second notice was mailed did not alter the force or effect of the first. The first paper, delivered personally, constituted unmistakable notice that her contract would not be renewed for the succeeding year. That was all the statute required. The trial court properly could have held that the first paper was a notice of dismissal, as stated by appellee to relator, and that what was said by the trustee about resignation was an alternative to save relator the embarrassment of dismissal.
Relator argues that the paper presented to her did not amount to notice that her teaching contract would not be renewed for the succeeding year. It will be observed that it was entitled, "Teacher Contract Expires." This could mean only one thing, viz., that it would not be deemed to continue in force for the succeeding year. It was stated in the body of the paper presented to her that relator's services "will terminate on May 28, 1947." It is true that the statute requires that notice be given that the teacher's contract will not be renewed for the succeeding year, but it is not necessary that notice be in the exact language of the statute. It was not necessary to use the words, "Contract will not be renewed." Any language which would be understood to mean that it was the intention of the *Page 20 
township trustee not to employ the teacher for the succeeding year would be sufficient. Volandri v. Taylor (1932), 124 Cal.App. 356, 359, 12 P.2d 462, 463.
The language used in the notice presented to relator clearly and unmistakably indicated the purpose of the trustee not to renew relator's contract for the succeeding year. It is 5.  susceptible of no different meaning, and we hold it was sufficient to make known to relator that her teaching contract would not be renewed, and that she is not entitled to reinstatement.
Judgment affirmed.
Gilkison and Emmert, J.J., dissent with opinions.
NOTE. — Reported in 88 N.E.2d 763.